and her hearing request form all indicate that appellant was challenging
                the insurer's refusal to send a certificate of disability form to her
                physician. Thus, substantial evidence supports the appeals officer's
                determination that appellant was raising a complaint about the insurer's
                conduct, rather than contesting a benefits determination.'              See

                Vredenburg v. Sedgtvick CMS,    124 Nev. 553, 557 & n.4, 188 P.3d 1084,
                1087 & n.4 (2008) (explaining that this court will not disturb the appeals
                officer's factual findings on judicial review if they are supported by
                substantial evidence).
                            The DIR administrator has the duty to regulate any forms
                used for workers' compensation claims and conduct any investigations into
                whether an insurer has violated the statutory provisions. NRS 616A.100
                (defining "Division"); NRS 616A.040 (defining "Administrator"); NRS
                616A.400(2), (7) (setting forth the administrator's duties); NRS 616D.130
                (explaining the investigation process). The DIR administrator also
                determines whether to impose a fine on an insurer for failing to comply
                with the statutory or regulatory provisions of NRS Chapters 616A-616D.
                NRS 616D.120. In contrast, the appeals officer considers matters relating

                       'Although appellant also asserts that the insurer used the lack of a
                certificate of disability form as a means to deny temporary total disability
                benefits, close her claim, and deny reopening of her claim, those actions
                are not at issue in this appeal and have been the subject of other appeals
                to this court. See Reeves v. Bally's Grand Hotel & Casino, Docket No.
                56776 (addressing temporary total disability benefits); Reeves v. Bally's
                Grand Hotel & Casino, Docket No. 57823 (addressing claim closure and
                the scope of appellant's claim); Reeves v. Bally's Grand Hotel & Casino,
                Docket No. 62981 (addressing claim reopening). Therefore, we do not
                address that contention here. See Five Star Capital Corp. v. Ruby, 124
Nev. 1048, 1054-55, 194 P.3d 709, 713 (2008) (explaining claim and issue
                preclusion).


SUPREME COURT
     OF
   NEVADA
                                                     2
(0) 19474 Mt.
                to claims for workers' compensation or benefits.        See NRS 616C.345.
                Because appellant was challenging the insurer's conduct, which is within
                the DIR's jurisdiction, the appeals officer did not err when she concluded
                that she lacked jurisdiction over appellant's administrative appeal.
                            Accordingly, because the appeals officer did not err or abuse
                her discretion in dismissing appellant's claim for lack of jurisdiction, we
                affirm the district court's order denying judicial review.   See Vredenburg,
124 Nev. at 557, 188 P.3d at 1087 (noting that this court reviews an
                appeals officer's decision in a workers' compensation matter for clear error
                or an abuse of discretion).
                            It is so ORDERED.




                                                            Parraguirre



                                                            Douglas


                                                                                          J.




                cc:   Hon. Stefany Miley, District Judge
                      Susan Reeves
                      Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I94Th